UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11983 FPIC Insurance Group, Inc. (Exact Name of Registrant as Specified in its Charter) Florida 59-3359111 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 225 Water Street, Suite 1400 Jacksonville, Florida 32202 (904) 354-2482 www.fpic.com ● Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ ● Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo ¨ ● Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filer ¨Accelerated Filer þNon-accelerated Filer ¨ ● Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ ● As of May 1, 2009, there were7,473,379shares of the Registrant’s common stock, $.10 par value, outstanding. FPIC Insurance Group, Inc. Table of Contents to the 2009 Quarterly Report on Form 10-Q For the Quarter Ended March 31, 2009 Part I Item 1. Financial Statements (unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 Part II Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 27 Table of Contents Part I FINANCIAL INFORMATION Item 1. Financial Statements FPIC Insurance Group, Inc. Consolidated Statements of Financial Position(unaudited) (in thousands, except shares authorized, issued and outstanding) As of As of March 31, 2009 December 31, 2008 Assets Investments: Fixed income securities, available-for-sale $ 636,337 637,154 Equity securities, available-for-sale 8,473 10,934 Other invested assets 7,980 6,097 Total investments (Note 6) 652,790 654,185 Cash and cash equivalents 51,947 58,480 Premiums receivable (net of an allowance of $300 as of March 31, 2009 and December 31, 2008) 57,926 60,907 Accrued investment income 7,221 7,818 Reinsurance recoverable on paid losses 4,510 2,065 Due from reinsurers on unpaid losses and advance premiums 133,129 135,851 Ceded unearned premiums 10,602 10,082 Deferred policy acquisition costs 9,598 9,476 Deferred income taxes 39,438 40,580 Goodwill 10,833 10,833 Other assets 7,049 7,708 Total assets $ 985,043 997,985 Liabilities and Shareholders' Equity Policy liabilities and accruals: Losses and loss adjustment expenses $ 547,369 555,848 Unearned premiums 100,033 98,665 Reinsurance payable 2,084 663 Paid in advance and unprocessed premiums 4,836 9,498 Total policy liabilities and accruals 654,322 664,674 Long-term debt 46,083 46,083 Other liabilities 25,982 27,334 Total liabilities 726,387 738,091 Commitments and contingencies (Note 10) Preferred stock, $0.10 par value, 50,000,000 shares authorized; none issued — — Common stock, $0.10 par value, 50,000,000 shares authorized; 7,491,144 and 7,803,298 shares issued and outstanding as of March 31, 2009 and December 31, 2008, respectively 749 780 Additional paid-in capital — — Retained earnings 268,283 271,503 Accumulated other comprehensive loss, net (10,376 ) (12,389 ) Total shareholders' equity 258,656 259,894 Total liabilities and shareholders' equity $ 985,043 997,985 The accompanying notes are an integral part of the unaudited consolidated financial statements. Form 10-Q: 1 Table of Contents FPIC Insurance Group, Inc. Consolidated Statements of Income(unaudited) (in thousands, except earnings per common share) For the Quarter Ended March 31, 2009 March 31, 2008 Revenues Net premiums earned $ 38,412 44,293 Net investment income 7,220 7,747 Net realized investment losses (58 ) (92 ) Other income 95 97 Total revenues 45,669 52,045 Expenses Net losses and loss adjustment expenses 23,240 25,155 Other underwriting expenses 9,106 9,941 Interest expense on debt 895 1,065 Other expenses — 7 Total expenses 33,241 36,168 Income before income taxes 12,428 15,877 Less:Income tax expense 4,041 5,049 Net income $ 8,387 10,828 Basic earnings per common share: $ 1.10 1.22 Basic weighted-average common shares outstanding 7,655 8,857 Diluted earnings per common share: $ 1.07 1.18 Diluted weighted-average common shares outstanding 7,824 9,159 The accompanying notes are an integral part of the unaudited consolidated financial statements. Form 10-Q: 2 Table of Contents FPIC Insurance Group, Inc. Consolidated Statements of Shareholders' Equity(unaudited) (in thousands) Shares of Common Stock Common Stock Additional Paid-in- Capital Retained Earnings Accumulated Other Comprehensive Income (Loss), Net Comprehensive Income Total Balances at December 31, 2008 7,803,298 $ 780 — 271,503 (12,389 ) 259,894 Net income — — — 8,387 — 8,387 8,387 Other comprehensive income, net of tax Unrealized gain on invested assets, net of tax — 1,904 1,904 1,904 Unrealized gain on derivative financial instruments, net of tax — 22 22 22 Net gain on pension plan — 87 87 87 Other comprehensive income 2,013 Comprehensive income 10,400 Issuance of restricted stock 18,045 2 610 — — 612 Issuance of common shares 3,915 — 145 — — 145 Repurchase of common shares (334,114 ) (33 ) (918 ) (11,607 ) — (12,558 ) Share-based compensation — — 163 — — 163 Balances as of March 31, 2009 7,491,144 $ 749 — 268,283 (10,376 ) 258,656 The accompanying notes are an integral part of the unaudited consolidated financial statements. Form 10-Q: 3 Table of Contents FPIC Insurance Group, Inc. Consolidated Statements of Shareholders' Equity (unaudited), continued (in thousands) Shares of Common Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss), Net Comprehensive Income Total Balances at December 31, 2007 8,949,401 $ 895 — 295,586 (884 ) 295,597 Net income — — — 10,828 — 10,828 10,828 Other comprehensive income, net of tax Unrealized gain on invested assets, net of tax — 1,885 1,885 1,885 Unrealized gain on derivative financial instruments, net of tax — 44 44 44 Prior service cost — 7 7 7 Transition obligation — 5 5 5 Net gain on pension plan — 3 3 3 Other comprehensive income 1,944 Comprehensive income 12,772 Cumulative adjustment to adopt FAS 158 measurement date provisions — — — (89 ) (58 ) (147 ) Issuance of restricted stock 18,517 2 562 — — 564 Issuance of common shares 218,426 22 4,265 — — 4,287 Repurchase of common shares (356,113 ) (36 ) (6,511 ) (8,780 ) — (15,327 ) Share-based compensation — — 189 — — 189 Income tax reductions relating to exercise of stock options — — 1,495 — — 1,495 Balances at March 31, 2008 8,830,231 $ 883 — 297,545 1,002 299,430 The accompanying notes are an integral part of the unaudited consolidated financial statements. Form 10-Q: 4 Table of Contents FPIC Insurance Group, Inc. Consolidated Statements of Cash Flows (unaudited) (in thousands) For the Quarter Ended March 31, 2009 March 31, 2008 Operating Activities Net income $ 8,387 10,828 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and accretion 5,264 6,543 Net realized losses on investments 58 92 Deferred policy acquisition costs, net of related amortization (4,133 ) (4,904 ) Deferred income tax expense 202 665 Excess tax benefits from share-based compensation — (1,469 ) Share-based compensation 775 755 Other Changes in Assets and Liabilities Premiums receivable, net 2,981 (7 ) Accrued investment income 597 245 Reinsurance recoverable on paid losses (2,445 ) (5 ) Due from reinsurers on unpaid losses and advance premiums 2,722 2,519 Ceded unearned premiums (520 ) (1,220 ) Other assets and liabilities (768 ) 84 Losses and loss adjustment expenses (8,479 ) (2,324 ) Unearned premiums 1,368 1,514 Reinsurance payable 1,421 1,279 Paid in advance and unprocessed premiums (4,662 ) (3,676 ) Net cash provided by operating activities 2,768 10,919 Investing Activities Proceeds from Sales of fixed income securities, available-for-sale 44,895 11,467 Sales of other invested assets 178 5 Maturities of fixed income securities, available-for-sale 10,405 18,545 Sales of equity securities, available-for-sale 393 — Purchases of Fixed income securities, available-for-sale (50,349 ) (34,806 ) Equity securities, available-for-sale (223 ) (1,500 ) Other invested assets (2,165 ) (369 ) Property and equipment (22 ) (71 ) Net cash provided by (used in) investing activities 3,112 (6,729 ) Financing Activities Issuance of common stock 145 4,287 Repurchase of common stock (12,558 ) (15,328 ) Excess tax benefits from share-based compensation — 1,469 Net cash used in financing activities (12,413 ) (9,572 ) Net decrease in cash and cash equivalents (6,533 ) (5,382 ) Cash and cash equivalents at beginning of period 58,480 70,229 Cash and cash equivalents at end of period $ 51,947 64,847 The accompanying notes are an integral part of the unaudited consolidated financial statements. Form 10-Q: 5 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Table of Contents 1. Basis of Presentation and New Accounting Pronouncements Basis of Presentation The accompanying unaudited consolidated financial statements represent the consolidation of FPIC Insurance Group, Inc. (“FPIC”) and all majority owned and controlled subsidiaries.Unless the context otherwise requires, the terms“we,” “our,” “us,” the “Company” and “FPIC” as used in this report refer to FPIC Insurance Group, Inc. and its subsidiaries. These statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and with the rules and regulations of the Securities and Exchange Commission (“SEC”).The statement of financial position as of December 31, 2008 was derived from audited financial statements, but does not include all disclosures required by GAAP.All significant transactions between the parent and consolidated subsidiaries have been eliminated.Reference is made to our Annual Report on Form 10-K for the year ended December 31, 2008, which includes information necessary for understanding our business and financial statement presentations.In particular, our significant accounting policies are presented in Note 2, Significant Accounting Policies, to the consolidated financial statements included in that report. These consolidated interim financial statements are unaudited.These statements include all adjustments, including normal recurring accruals, that are, in the opinion of management, necessary for the fair statement of results for interim periods.The results reported in these consolidated interim financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year.For example, the timing and magnitude of claim losses incurred by our insurance subsidiaries due to the estimation process inherent in determining the liability for losses and loss adjustment expenses (“LAE”) can be relatively more significant to results of interim periods than to results for a full year.Also, variations in the amount and timing of realized investment gains and losses could cause significant variations in periodic net income. New Accounting Pronouncements In March 2008, the Financial Accounting Standards Board (“FASB”) issuedStatement of Financial Accounting Standard (“FAS”) 161, Disclosures about Derivative Instruments and Hedging Activities — an amendment of FASB Statement No. 133, which amends and expands the disclosure requirements of FAS 133 to require qualitative disclosure about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. We adopted the provisions of this standard effective January 1, 2009.As a result of the adoption of FAS 161, we expanded our disclosures regarding derivative instruments and hedging activities within Note 9,Derivative Instruments and Hedging Strategies,to the consolidated financial statements included herein. In June 2008, the FASB issued FASB Staff Position (“FSP”) No. EITF 03-6-1, Determining Whether Instruments Granted inShare-Based Payment Transactions Are Participating Securities. The FSP addresses whetherinstruments granted in share-based payment transactions are participating securities prior to vesting and,therefore, need to be included in the earnings allocation in computing earnings per share under the two class method as described in paragraphs 60 and 61 of FAS 128, Earnings per Share. We have grantedrestricted stock awards under our share-based compensation plans that are consideredparticipating securities under the new FSP. We adopted the FSP effective January 1, 2009. The adoption of FSPEITF 03-6-1 had the following impact on earnings per common share and weighted-average shares outstanding: Form 10-Q: 6 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Table of Contents (in thousands, except earnings per common share) For the Quarter Ended Revised Original Increase / March 31, 2008 March 31, 2008 Decrease Basic earnings per common share: $ 1.22 1.23 (0.01 ) Basic weighted-average common shares outstanding 8,857 8,776 81 Diluted earnings per common share: $ 1.18 1.19 (0.01 ) Diluted weighted-average common shares outstanding 9,159 9,089 70 In April 2009, the FASB issued FSP No. FAS 107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments.This new FSP relates to fair value disclosures for financial instruments currently not reflected at fair value on the statement of financial position of public companies.Prior to issuing the FSP, fair values for these assets and liabilities were only disclosed once a year. The FSP now requires these disclosures on an interim basis, providing qualitative and quantitative information about fair value estimates for all those financial instruments not measured on the statement of financial position of public companies at fair value.The new FSP is effective for interim reporting periods ending after June 15, 2009.The adoption of FSP FAS 107-1 and APB 28-1 is not expected to have a material impact on our consolidated financial statements. In April 2009, the FASB issued FSP FAS 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments.The new FSP is intended to bring greater consistency to the timing of impairment recognition, and provide greater clarity to investors about the credit and noncredit components of impaired debt securities that are not expected to be sold. The measure of impairment in comprehensive income remains fair value. The FSP also requires increased and timelier disclosures regarding expected cash flows, credit losses, and an aging of securities with unrealized losses.The new FSP is effective for interim reporting periods ending after June 15, 2009.The adoption of FSP FAS 115-2 and FAS 124-2 is not expected to have a material impact on our consolidated financial statements. In April 2009, the FASB issued FSP FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That are Not Orderly.The new FSP relates to determining fair values when there is no active market or where the price inputs being used represent distressed sales and reaffirms FAS157’s objective of fair value, which is to reflect how much an asset would be sold for in an orderly transaction (as opposed to a distressed or forced transaction) at the date of the financial statements under current market conditions. Specifically, it reaffirms the need to use judgment to ascertain if a formerly active market has become inactive and in determining fair values when markets have become inactive.The new FSP is effective for interim reporting periods ending after June 15, 2009.The adoption of FSP FAS 157-4 is not expected to have a material impact on our consolidated financial statements. 2. Fair Value Measurements We adopted FAS 157, Fair Value Measurements, which provides a framework for measuring fair value under GAAP, for financial assets and liabilities effective January 1, 2008.The adoption of FAS 157 did not have an impact on our consolidated financial statements.As defined in FAS 157, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price methodology).We utilize market data or assumptions that we believe market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique.These inputs can be readily observable, market corroborated or generally unobservable.We have primarily applied the market approach for recurring fair value measurements and endeavor to utilize the best available information.Accordingly, we utilize valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs.We then classify fair value balances based on the observability of those inputs. Form 10-Q: 7 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Table of Contents The fair value hierarchy under FAS 157 prioritizes the inputs used to measure fair value.The fair value hierarchy gives the highest priority to quoted prices in active markets and the lowest priority to unobservable data. Ÿ Level 1 includes unadjusted quoted prices for identical assets or liabilities in active markets. Ÿ Level 2 includes inputs other than quoted prices included within Level 1 that are observable for assets or liabilities either directly or indirectly.Level 2 inputs include, among other items, quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, and inputs other than quoted prices that are observable for the asset or liability such as interest rates and yield curves. Ÿ Level 3 inputs are unobservable and reflect management’s judgments about assumptions that market participants would use in pricing an asset or liability. A financial instrument’s categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement.Reclassifications impacting Level 3 financial instruments are reported as transfers in (out) of the Level 3 category as of the beginning of the period in which the transfer occurs.Therefore, gains and losses in income only reflect activity for the period the instrument was classified in Level 3. The following is a description of the valuation measurements used for our financial instruments carried or disclosed at fair value, as well as the general classification of such financial instruments pursuant to the valuation hierarchy. Fixed income securities, available for sale Ÿ Our fixed income securities trade in less active markets and fair value is based on valuation methodologies, the significant inputs into which include, but are not limited to, benchmark yields, reported trades, broker / dealer quotes and issuer spreads.These fixed income securities are classified within Level 2. Ÿ Fixed income securities for which pricing is based solely on broker / dealer quotes with inputs less observable are classified within Level 3. Equity securities, available for sale Ÿ Equity securities that trade in active markets are classified within Level 1 as fair values are based on quoted market prices for identical assets as of the reporting date. Ÿ Preferred stocks that trade in active markets are classified within Level 1 as fair values are based on quoted market prices for identical assets as of the reporting date.Preferred stocks that trade in less active markets are classified within Level 2 as fair values are based on valuation methodologies, the significant inputs into which include, but are not limited to, benchmark yields, reported trades, broker / dealer quotes and issuer spreads. Other invested assets Other invested assets include investments held as part of our deferred compensation plan and an investment in a non-public entity. Ÿ Securities, predominantly mutual funds, held in rabbi trusts maintained by the Company for deferred compensation plans, are included in other invested assets and classified within the valuation hierarchy on the same basis as the Company’s actively traded equity securities. Ÿ For our investment in the non-public entity, fair value is classified as Level 3 as it was based on net asset values and financial statements of the non-public entity. Form 10-Q: 8 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Table of Contents Derivative financial instruments Ÿ Our derivative instruments, principally interest rate swaps, are valued using models that primarily use market observable inputs and are classified as Level 2 as their fair value is largely based on observable inputs over the life of the swaps in a liquid market. The fair value of the interest rate swaps is calculated by comparing the stream of cash flows on the fixed rate debt versus the stream of cash flows that would arise under the floating rate debt. The floating and fixed rate cash flows are then discounted to the valuation date by using the three month London Interbank Offered Rate (“LIBOR”) rate at the date of the valuation.Pricing inputs include bid-ask spreads and current market prices for an underlying instrument. The following table presents disclosures about fair value measurements at March 31, 2009 and December 31, 2008 for assets measured at fair value on a recurring basis. Fair Value Measurements at March 31, 2009 Using: (in thousands) Carrying Value as of March 31, 2009 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets Fixed income securities, available-for-sale $ 636,337 — 636,337 — Equity securities, available-for-sale 8,473 8,258 215 — Other invested assets 2,824 2,737 — 87 Total $ 647,634 10,995 636,552 87 Liabilities Other liabilities (derivative financial instruments) 901 — 901 — Total $ 901 — 901 — Fair Value Measurements at December 31, 2008 using: (in thousands) Carrying Value as of December 31, 2008 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets Fixed income securities, available-for-sale $ 637,154 — 637,154 — Equity securities, available-for-sale 10,934 10,551 383 — Other invested assets 935 851 — 84 Total $ 649,023 11,402 637,537 84 Liabilities Other liabilities (derivative financial instruments) 607 — 607 — Total $ 607 — 607 — The following table presents disclosures about fair value measurements at March 31, 2009 and 2008 using significant unobservable inputs (Level 3). For the Quarter Ended March 31, 2009 March 31, 2008 (in thousands) Fixed Income Securities, available-for-sale Other Invested Assets Fixed Income Securities, available-for-sale Other Invested Assets Beginning balance $ — 84 3,359 553 Total gains or losses (realized / unrealized) Included in net income — — — (88 ) Included in other comprehensive income — (21 ) 13 (28 ) Purchases, issuances and settlements — 24 1,729 (5 ) Transfers in and / or out of Level 3 — — (3,246 ) — Ending balance $ — 87 1,855 432 The amount of total gains or losses during the period that are included in net income attributable to the change in unrealized gains or losses relating to assets still held at the end of the period $ — — — (88 ) Form 10-Q: 9 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Table of Contents Realized gains and losses included in earnings and unrealized gains and losses included in other comprehensive income for the period are reported as follows: For the Quarter Ended March 31, 2009 March 31, 2008 (in thousands) Fixed Income Securities, available-for-sale Other Invested Assets Fixed Income Securities, available-for-sale Other Invested Assets Total gains or losses included in net income during the period $ — — — (88 ) Change in unrealized gains or losses related to assets still held at the end of the period $ — (21 ) 13 (28 ) 3. Earnings per Common Share Data with respect to our basic and diluted earnings per common share are shown below. (in thousands, except earnings per common share) For the Quarter Ended March 31, 2009 March 31, 2008 Net income $ 8,387 10,828 Basic Earnings per Common Share: Basic earnings per common share $ 1.10 1.22 Diluted Earnings per Common Share: Diluted earnings per common share $ 1.07 1.18 Basic weighted-average shares outstanding 7,655 8,857 Common stock equivalents (1) 169 302 Diluted weighted-average shares outstanding 7,824 9,159 (1) Outstanding stock options totaling 35,616 and 101,369 for the three months ended March 31, 2009 and 2008, respectively, were excluded from the calculation of diluted earnings per common share because the sum of the hypothetical amount of future proceeds from the exercise price, unrecorded compensation, and tax benefits to be credited to additional paid-in capital for all grants of stock options were higher than the average price of the common shares, and therefore were anti-dilutive. 4. Liability for Losses and LAE We establish loss and LAE reserves taking into account the results of multiple actuarial techniques applied as well as other assumptions and factors regarding our business.Each actuarial technique is applied in a consistent manner from period to period and the techniques encompass a review of selected claims data, including claim and incident counts, average indemnity payments, and loss adjustment costs.Estimating liability for losses and LAE is a complex process and changes in key assumptions or trends could result in a significant change in our reserve estimates.Given the magnitude of our loss and LAE reserves, virtually any change in the level of our carried reserves will be material to our results of operations and may be material to our financial position.For additional information regarding our liability for losses and LAE see Note 6, Liability for Losses and LAE, included in our Annual Report on Form 10-K for the year ended December 31, 2008. As a result of the continuation of favorable claim results, we recognized favorable net loss development related to previously established reserves of $4.0 million and $4.5 million for the three months ended March 31, 2009 and 2008, respectively. The favorable development recognized in 2009 reflects a decline in expected ultimate losses primarily for the 2004 through 2007 accident years as a result of reductions in our estimates of incidentto claim development, payment frequency and payment severity. Form 10-Q: 10 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Table of Contents 5. Reinsurance The effects of reinsurance on premiums written, premiums earned, and losses and LAE incurred are shown below. (in thousands) For the Quarter Ended March 31, 2009 March 31, 2008 Written Earned Written Earned Direct premiums $ 45,604 44,237 $ 51,855 50,342 Assumed premiums — Ceded premiums (6,345 ) (5,825 ) (7,269 ) (6,049 ) Net premiums $ 39,259 38,412 $ 44,586 44,293 (in thousands) For the Quarter Ended — — March 31, 2009 March 31, 2008 — — Losses and LAE $ 27,114 29,069 — — Reinsurance recoveries (3,874 ) (3,914 ) — — Net losses and LAE $ 23,240 25,155 — — We purchase reinsurance from a number of companies to mitigate concentrations of credit risk, and utilize our reinsurance broker to assist us in the analysis of the credit quality of our reinsurers.We base our reinsurance buying decisions on an evaluation of the then current financial strength and stability of prospective reinsurers.However, the financial strength of our reinsurers, and their corresponding ability to pay us, may change in the future due to forces or events we cannot control or anticipate.As of March 31, 2009 and December, 31, 2008, our receivable from reinsurers, net of amounts due, was $146.2 million and $147.3 million, respectively.We have not experienced any difficulty in collecting amounts due from reinsurersrelated to the financial condition of a reinsurer.Should future events lead us to believe that any reinsurer is unable to meet its obligations, adjustments to the amounts recoverable would be reflected in the results of current operations. 6. Investments Realized investment gains and losses are determined on the basis of specific identification.Declines in the fair value of securities considered to be other-than-temporary are recorded as realized losses in the consolidated statements of income.Data with respect to investments are presented in the tables below. For the Quarter Ended March 31, 2009 March 31, 2008 (in thousands) Fixed income securities, available-for-sale Equity securities, available-for-sale Other invested assets Total Fixed income securities, available-for-sale Equity securities, available-for-sale Other invested assets Total Gross realizedgains $ 1,436 140 40 1,616 7 — — 7 Gross realized losses (106 ) (149 ) (64 ) (319 ) — — (13 ) (13 ) Other-than-temporary impairment losses (1,355 ) — — (1,355 ) — — (86 ) (86 ) Net realized investment gains (losses) $ (25 ) (9 ) (24 ) (58 ) 7 — (99 ) (92 ) Proceeds from sales and maturities $ 55,300 393 178 55,871 30,012 — 5 30,017 Form 10-Q: 11 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Table of Contents As of As of March 31, 2009 December 31, 2008 (in thousands) Fixed income securities, available-for- sale Equity securities, available-for- sale Total Fixed income securities, available-for- sale Equity securities, available-for- sale Total Amortized cost of investments $ 643,984 10,585 654,569 649,877 10,764 660,641 Gross unrealized gains 14,509 — 14,509 11,596 170 11,766 Gross unrealized losses (22,156 ) (2,112 ) (24,268 ) (24,319 ) — (24,319 ) Fair value $ 636,337 8,473 644,810 637,154 10,934 648,088 As part of our ongoing evaluation of our investment portfolio, we determined that certain fixed income securities were other-than-temporarily impaired.These securities were written down to their fair value as of March 31, 2009.Our fixed income investment portfolio had an overall average credit quality of AA, based on the lower of the available credit ratings from S&P and Moody’s for each investment security in our portfolio. 7. Share-based Compensation Plans We maintain three share-based compensation plans: (i) a plan for officers and key employees (the “Omnibus Plan”); (ii) a plan for non-employee directors (the “Director Plan”); and (iii) an employee stock purchase plan (the “ESPP”).For a description of these plans, see Note 11, Share-Based Compensation Plans included in our Annual Report on Form 10-K for the year ended December 31, 2008.The following table summarizes data for stock options outstanding and exercisable as of March 31, 2009: Options Outstanding Options Exercisable Range of Prices per Share Vested Number of Shares Nonvested Number of Shares Weighted-Average Exercise Price Weighted-Average Remaining Contractual Life in Years Total Aggregate Intrinsic Value (in thousands) Number of Shares Weighted-Average Exercise Price Total Aggregate Intrinsic Value (in thousands) $ 0.00-11.99 108,018 — $ 9.40 2.2 108,018 $ 9.40 $ 12.00-15.99 145,951 — 13.71 2.8 145,951 13.71 $ 16.00-19.99 6,500 — 17.17 0.8 6,500 17.17 $ 20.00-35.99 179,724 — 27.29 5.2 179,724 27.29 $ 36.00-60.99 54,246 27,123 39.37 7.8 54,246 39.37 494,439 27,123 $ 21.54 4.2 $8,267 494,439 $ 20.57 $8,267 The following table presents the status of, and changes in, performance units and restricted stock: Performance Units and Restricted Stock Number of Shares Weighted- Average Grant Date Fair Value Weighted- Average Remaining Contractual Term in Years Total Aggregate Intrinsic Value (in thousands) Nonvested, January 1, 2009 106,251 $ 40.84 Granted 54,114 41.48 Vested (23,891 ) 39.16 Forfeited — — Nonvested, March 31, 2009 136,474 $ 41.39 1.3 $5,054 As of March 31, 2009, there was $4.1 million of total unrecognized compensation cost related to non-vested share-based compensation arrangements granted under our various plans, which is expected to be recognized over a weighted-average period of 1.0 years.The compensation cost related to our share-based awards that were charged to other underwriting expense was $0.8 million for each of the three months ended March 31, 2009 and 2008, respectively. Form 10-Q: 12 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Table of Contents 8. Employee Benefit Plans The components of the actuarially computed net periodic pension cost for our benefit plans are summarized in the table below.For a description of our employee benefit plans, see Note 14, Employee Benefit Plans, included in our Annual Report on Form 10-K for the year ended December 31, (in thousands) For the Quarter Ended March 31, 2009 March 31, 2008 Service cost of benefits earned during the period $ 176 254 Interest cost on projected benefit obligation 163 179 Expected return on plan assets (76 ) (109 ) Amortization of net loss 141 5 Amortization of prior service cost 1 12 Amortization of net transition obligation — 2 Net periodic pension cost $ 405 343 We contributed $0.8 million to our employee benefit plans during the three months ended March 31, 2009.We currently anticipate contributing an additional $0.5 million to these plans during the remainder of 2009 for total contributions of $1.3 million. 9. Derivative Instruments and Hedging Strategies We use hedging contracts to manage the risk of our exposure to interest rate changes associated with our variable rate debt. All of our designated hedging instruments are considered to be cash flow hedges. Our derivative transactions represent a hedge of specified cash flows. As a result, these interest rate swaps are derivatives in accordance with the guidance in FAS 133 and were designated as cash flow hedging instruments at the initiation of the swaps.We formally document qualifying hedged transactions and hedging instruments, and assess, both at inception of the contract and on an ongoing basis, whether the hedging instruments are effective in offsetting changes in cash flows of the hedged transaction.At the end of each period, the interest rate swaps are recorded in the consolidated statement of financial position at fair value, in other assets if the hedge is an asset position, or in other liabilities if it is in a liability position. Any related increases or decreases in fair value are recognized in our consolidated statement of financial position in accumulated other comprehensive income. We consider our interest rate swaps to be a Level 2 measurement under the FAS 157 hierarchy, as their fair value is largely based on observable inputs over the life of the swaps in a liquid market. The fair value of the interest rate swaps is calculated by comparing the stream of cash flows on the fixed rate debt versus the stream of cash flows that would arise under the floating rate debt. The floating and fixed rate cash flows are then discounted to the valuation date by using the three month LIBOR rate at the date of the valuation.The valuation of the interest rate swap can be sensitive to changes in current and future three month LIBOR rates, which can have a material impact on the fair value of the derivatives. However, as these swaps are used to manage our cash outflows, these changes will not materially impact our liquidity and capital resources.
